Citation Nr: 1113509	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-15 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for mild polyneuropathy of the right foot.

3.  Entitlement to a rating in excess of 10 percent for mild polyneuropathy of the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran requested a Board hearing to be conducted in Washington, D.C., in his May 2007 substantive appeal; however, he indicated that he no longer desired a Board hearing in correspondence dated in December 2007.  Accordingly, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Pertinent to the Veteran's claim for an increased rating for his PTSD, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran is current in receipt of a 30 percent evaluation for his service-connected PTSD.  He contends that such disability is more severe than as reflected by the currently assigned rating.  Additionally, he alleges that his PTSD symptomatology renders him unemployable.  Therefore, the Veteran claims that he is entitled to a higher rating for his PTSD.

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his PTSD.  In this regard, the Veteran was most recently afforded a VA examination in September 2006 for such disability.  Since that time, the Veteran has alleged that his PTSD has increased in severity.  Moreover, it has been almost five years since such examination.  Therefore, a new examination is needed in order to assess the current nature and severity of the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran is unemployed and has argued that such is due to symptoms of his service-connected PTSD.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as "part and parcel" of the Veteran's increased rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.  In this regard, upon remand, the agency of original jurisdiction (AOJ) should conduct all appropriate development, to include providing the Veteran with a Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to a TDIU, obtaining outstanding treatment records, and obtaining an opinion as to the effect his service-connected disabilities, to include his PTSD, has on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Additionally, the Board notes that the Veteran receives treatment for all of his service-connected disabilities, to include PTSD, at the Tuscaloosa, Alabama, VA Medical Center.  Records dated through February 2007 from such facility are of record.  In this regard, the Board observes that selections of records dated in 2008 and 2010 pertaining to his polyneuropathy of the bilateral feet are also contained in the claims file.  However, in order to ensure that all available records are obtained, records dated from February 2007 to the present from the Tuscaloosa VA Medical Center should be obtained for consideration in the Veteran's appeal.  

Regarding the issues of entitlement to higher ratings for mild polyneuropathy of the bilateral feet, the Board notes that an October 2009 rating decision denied ratings in excess of 10 percent for such disabilities.  Thereafter, in May 2010, the Veteran submitted a notice of disagreement to the AOJ as to such denial.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with statement of the case regarding the issues of entitlement to ratings in excess of 10 percent for mild polyneuropathy of the right and left feet.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.

3.  Obtain treatment records from the Tuscaloosa VA Medical Center dated from February 2007 to the present pertaining to all of the Veteran's service-connected disabilities, to specifically include his PTSD.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.

The examiner should also be requested to render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  In this regard, the Veteran is service-connected for PTSD, diabetes mellitus, mild polyneuropathy of the bilateral feet, tinnitus, and left ear hearing loss.

All opinions expressed should be accompanied by supporting rationale.   

5.  After the above development has been completed, the examination report should be reviewed to ensure that the examiner provided the requested opinion pertaining to the Veteran's employability.  If the examiner's response regarding the inquiry as to whether the Veteran's service-connected disabilities, singularly or jointly, render him unable to secure or follow a substantially gainful occupation is not fully responsive, the claims file should be referred to an appropriate medical professional to offer an opinion on such matter.  In proffering an opinion, the examiner should review the claims file, to include the medical and lay evidence of record, and then offer an opinion as to whether the Veteran's service-connected disabilities, singularly or jointly, render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  In this regard, the Veteran is service-connected for PTSD, diabetes mellitus, mild polyneuropathy of the bilateral feet, tinnitus, and left ear hearing loss.  All opinions expressed should be accompanied by supporting rationale.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include consideration of a TDIU in accordance with Rice, supra.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


